Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000338
                                                         06-FEB-2013
                                                         10:56 AM



                           SCWC-11-0000338

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

       LUIS GOMEZ-LOBATO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000338; FC-CR NO. 10-1-279K)

        ORDER GRANTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Luis Gomez-Lobato’s

application for writ of certiorari filed on December 21, 2012, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, February 6, 2013.

Shawn A. Luiz for              /s/ Mark E. Recktenwald
petitioner
                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack